PER CURIAM.
The “two-dismissal rule” is set forth in Florida Administrative Code Rule 60Q-6.116(2): “a second notice of voluntary dismissal shall operate as an adjudication of denial of any claim or petition for benefits previously the subject of a voluntary dismissal.” Appellants argue the Judge of Compensation Claims erred, in the order on appeal, by not applying the two-dismissal rule to the instant claim for permanent total disability benefits so as to bar the claim under principles of res judicata. We agree, and reverse the order to the extent it awards such benefits.
REVERSED in part, and AFFIRMED in part.
CLARK, MARSTILLER, and SWANSON, JJ„ concur.